Citation Nr: 1705622	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 31, 2007 for the grant of service connection for schizoaffective disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from May 1968 to December 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for PTSD.  The Veteran did not submit new and material evidence or file an appeal within the one year appeal period.  Thus, the decision became final.  Requests to reopen the claim were denied in June 2001 and March 2002 rating decisions.  The Veteran did not submit new and material evidence or file an appeal within the one year appeal period.  Thus, these decisions became final as well.

2.  On May 20, 2004, VA received a copy of written communications between the Veteran and his congressional representative.  These communications evinced an intent to file a claim of service connection for PTSD and are therefore considered an informal claim under 38 C.F.R. § 3.115(a).  Within the effective date framework of 38 C.F.R. § 3.400, therefore, May 20, 2004 is considered the date of receipt of the claim.

3.  The Veteran's schizoaffective disorder manifested prior to May 20, 2004.

CONCLUSION OF LAW

The criteria for an effective date of May 20, 2004, but no earlier, for the grant of service connection for schizoaffective disorder and PTSD have been met.              38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the facts in this case are not in contention and the law is dispositive, further discussion regarding VA's duties pursuant to the VCAA is not required.

II.  Effective Date

The effective date for the award of service connection based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."     38 C.F.R. § 3.1.  An informal claim is any communication or action indicating an intent to apply for benefits, however such a communication must also identify the benefit sought.  38 C.F.R. § 3.155(a).  Technically, under section 3.155(a), an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to preserve the date of the claim, otherwise the date of the claim becomes the date of receipt of the formal claim.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012) (upholding the Board's determination that the 2001 date of receipt of the VA Form 21-526 claim formed the earliest possible effective date versus the 1995 date of the informal claim).  If VA does not send a formal claim, however, then the 1 year period could not begin to run and the proper effective date is the date of the informal claim.   Id. at 229.

In this instance, the award of service connection for the Veteran's schizoaffective disorder and PTSD has an effective date of May 31, 2007, the date the RO identified as the date of receipt of the request to reopen the previously denied claim.  

Looking at the procedural history of this claim, the Board notes that service connection for PTSD was first denied in a June 1999 rating decision on the basis that the Veteran's diagnosed PTSD was not incurred in or related to service; specifically the Veteran's alleged in-service stressors and exposure to combat could not be confirmed.  See 38 C.F.R. § 3.304(f) ("Service connection for [PTSD] requires... credible supporting evidence that the claimed in-service stressor occurred.").  New and material evidence was not submitted within the one year appeal period.  38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Requests to reopen the claim were thereafter denied in June 2001 and March 2002 rating decisions.  Evidence received within a year of the denials consisted primarily of duplicative, old VA treatment records and statements from the Veteran, both of which consisted of evidence that had already been considered in the prior denial.  Thus, new and material evidence was not presented.  38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of either decision and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the March 2002 denial, the Board finds two communications that could be construed as a claim for benefits.  One is a request to reopen received May 31, 2007, which is what the RO recognized as the Veteran's actual claim to reopen and used to establish an effective date for the grant of service connection once the benefit was awarded.  The other communication actually precedes this date.  On May 20, 2004, VA received a copy of written communications sent to the Veteran's congressional representative.  These communications evince an intent to establish service connection for the Veteran's psychiatric problems and, accordingly, are interpreted by the Board as an informal claim.  38 C.F.R. § 3.155(a).  The Board also notes that, subsequent to receipt of these congressional communications, VA did not send the Veteran a VA Form 21-526, and thus the 1 year period for filing a formal claim did not begin to toll; this May 20, 2004 informal claim is therefore considered as the date of receipt of the claim.  38 C.F.R. § 3.155(a); Jernigan, 25 Vet. App. at 229.

Having so found, the Board must now determine the date that entitlement arose, as the proper effective date for the award of service connection in this appeal will be the latter of May 20, 2004 or the date that entitlement arose.  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The date evidence is submitted or received is irrelevant when determining the effective date.  See McGrath v. Gober, 14 Vet. App. 28, 38 (2000) (Steinburg, concurring in part and dissenting in part) ("Neither section 5110(a)... nor the applicable regulation... even suggests that the effective date is limited to the date of the actual preparation of the evidence...").  "It is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

Here, the exact date that the Veteran's schizoaffective disorder manifested is unclear, however it is clear that the Veteran had been diagnosed with this disorder prior to May 20, 2004.  Indeed, VA treatment records from March and April 1999 show that he was being treated for PTSD, schizoaffective disorder, and depression.  Thus, the Board finds that the schizoaffective disorder had manifested prior to May 20, 2004, the earliest date of the claim to reopen.  Accordingly, an effective date of May 20, 2004, but no earlier, for the grant of service connection for schizoaffective disorder and PTSD is warranted.  All reasonable doubt was resolved in the Veteran's favor in reaching this determination.


ORDER

An effective date of May 20, 2004, but no earlier, for the grant of service connection for schizoaffective disorder and PTSD is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


